 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

 

Unless permitted under securities legislation, the holder of this security must
not trade the security before the date that is 4 months and a day after the
later of (i) FEBRUARY 9, 2018, and (ii) the date the issuer became a reporting
issuer in any province or territory.

 

STOCK OPTION AGREEMENT

 

This AGREEMENT is entered into as of the February 9, 2018 (the “Date of Grant”).

 

BETWEEN:

 

  APPCOIN INNOVATIONS INC., a company incorporated pursuant to the laws of the
State of Nevada, with an office at 561 Indiana Court, Venice Beach, CA 90291    
  (the “Company”)

 

AND:

 

  EDMUND C. MOY, a businessman with an address at 4251 Campbell Avenue, Suite
313, Arlington, Virginia 22206       (the “Optionee”)

 

WHEREAS:

 

A. The Company’s board of directors (the “Board”) has approved and adopted a
2017 Equity Incentive Plan (the “Plan”), whereby the Board is authorized to
grant stock options to purchase shares of common stock of the Company to the
directors, officers, employees, and consultants of the Company or any Parent or
Subsidiary of the Company (as defined herein);

 

B. The Optionee is a director, officer, employee or consultant of the Company,
the Parent or a Subsidiary; and

 

C. The Company wishes to grant stock options to purchase a total of 100,000
Optioned Shares (as defined herein) to the Optionee, as follows:

 

    Incentive Stock Options (as defined herein)   X Non-Qualified Stock Options
(as defined herein)

 



   

 2  

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions

 

1.1 In this Agreement, the following terms shall have the following meanings:

 

  (a) “1933 Act” means the Securities Act of 1933, as amended;         (b)
“Board” means the board of directors of the Company;         (c) “Canadian
Accredited Investor Questionnaire” means a questionnaire substantially in the
form of the Canadian Accredited Investor Questionnaire attached to this
Agreement as Schedule B;         (d) “Code” means the Internal Revenue Code of
1986;         (e) “Common Stock” means the shares of common stock of the
Company;         (f)

“Exercise Price” means $0.60 per share;

        (g)

“Expiry Date” means February 9, 2028;

        (h) “Incentive Stock Options” means any Options that meet all the
requirements under section 422 of the Code;         (i) “Non-Qualified Stock
Options” means any Options that do not qualify as Incentive Stock Options and,
thus, do not meet the requirements under section 422 of the Code;         (j)
“Notice of Exercise” means a notice in writing addressed to the Company at its
address first recited hereto (or such other address of which the Company may
from time to time notify the Optionee in writing), substantially in the form
attached as Schedule B hereto, which notice shall specify therein the number of
Optioned Shares in respect of which the Options are being exercised;         (k)
“Options” means the right and option to purchase, from time to time, all, or any
part of the Optioned Shares granted to the Optionee by the Company pursuant to
Section 2.1 of this Agreement;         (l) “Optioned Shares” means the shares of
Common Stock that are issued pursuant to the exercise of the Options;        
(m) “Parent” means a company or other entity that owns at least fifty percent
(50%) of the outstanding voting stock or voting power of the Company;        
(n) “Plan” has the meaning ascribed thereto in Recital A of this Agreement;    
    (o) “Securities” means, collectively, the Options and the Optioned Shares;  
      (p) “Subsidiary” means a company or other entity, at least fifty percent
(50%) of the outstanding voting stock or voting power of which is beneficially
owned, directly or indirectly, by the Company; and         (q) “Vested Options”
means the Options that have vested in accordance with Section 2.2 of this
Agreement.

 



   

 3  



 

1.2 Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan.

 

2. The Options

 

2.1 The Company hereby grants to the Optionee, on the terms and conditions set
out in this Agreement and in the Plan, Options to purchase a total of 100,000
Optioned Shares at the Exercise Price.

 

2.2 The Options will vest in accordance with Schedule A to this Agreement. The
Options may be exercised immediately after vesting.

 

2.3 The Options shall, at 5:00 p.m. (Pacific time) on the Expiry Date, expire
and be of no further force or effect whatsoever.

 

2.4 The Company shall not be obligated to cause the issuance, transfer or
delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Company, for the payment of the aggregate Exercise Price for all Optioned
Shares for which the Options shall have been exercised, and for satisfaction of
any tax withholding obligations associated with such exercise.

 

2.5 Subject to the provisions of this Agreement and the Plan and subject to
compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination.
If less than all of the Optioned Shares included in the vested portion of any
Options are purchased, the remainder may be purchased at any subsequent time
prior to the Expiry Date. Only whole shares may be issued pursuant to the
exercise of any Options, and to the extent that any Option covers less than one
(1) share, it is not exercisable.

 

2.6 Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Schedule C) to the Chief
Financial Officer of the Company at its principal executive office, specifying
the number of Optioned Shares to be purchased and accompanied by payment in cash
or by certified check or cashier’s check in the amount of the full Exercise
Price for the Common Stock to be purchased. In addition to payment in cash or by
certified check or cashier’s check and if agreed to in advance by the Company,
the Optionee or transferee of the Options may pay for all or any portion of the
aggregate Exercise Price by complying with any other payment mechanism approved
by the Board at the time of exercise.

 

2.7 Reference is made to the Plan for particulars of the rights and obligations
of the Optionee and the Company in respect of:

 

  (a) the terms and conditions on which the Options are granted except to the
extent set forth herein; and,         (b) a consolidation or subdivision of the
Company’s share capital or a corporate reorganization;

 

all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents. A copy of the Plan is
available to the Optionee at no charge, at the Company’s principal executive
office. Any provision of this Agreement that is inconsistent with the Plan shall
be considered void and replaced with the applicable provision of the Plan. The
Company may modify, extend or renew this Agreement or the Options represented
hereby or accept the surrender thereof (to the extent not previously exercised)
and authorize the granting of a new option in substitution therefore (to the
extent not previously exercised), subject at all times to the Plan, the
applicable rules of any applicable regulatory authority or stock exchange, and
any applicable laws. Notwithstanding the foregoing provisions of this Section
2.7, the Company shall not have the right to make any modification which would
materially alter the terms of the Options to the Optionee’s detriment or
materially impair any rights of the Optionee hereunder without the consent of
the Optionee.

 



   

 4  



 

2.8 By accepting the Options, the Optionee represents and agrees that none of
the Optioned Shares purchased upon exercise of the Options will be distributed
in violation of applicable federal and state laws and regulations. The Optionee
further represents and agrees to provide the Company with any other document
reasonably requested by the Company or the Company’s Counsel.

 

3. Documents Required from Optionee

 

3.1 The Optionee must complete, sign and return to the Company:

 

  (a) a copy of this Agreement;         (b) a copy of the Acknowledgements, and
Representations and Warranties of the Optionee attached hereto as Schedule F;  
      (c) if the Optionee is resident in Canada, a Canadian Questionnaire in the
form attached hereto as Schedule C; and         (d) if the Optionee is resident
in the United States and if an exemption from the registration requirements
imposed by the 1933 Act is necessary for entry into this Agreement, one of the
two questionnaires in the forms attached hereto as Schedule D and Schedule E,
whichever applies.

 

3.2 The Optionee shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.

 

4. Subject to Plan

 

The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan. A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Company.

 

5. Acknowledgement and Waiver

 

The Optionee hereby waives, to the fullest extent permitted by law, any rights
of withdrawal, rescission or compensation for damages to which the Optionee
might be entitled in connection with the distribution of any of the Securities.

 

6. Professional Advice

 

The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal, state and
provincial tax and securities laws which may vary depending upon the individual
circumstances of the Optionee. Accordingly, the Optionee acknowledges that he or
she has been advised to consult his or her personal legal and tax advisor in
connection with this Agreement and his or her dealings with respect to Options.
Without limiting other matters to be considered with the assistance of the
Optionee’s professional advisors, the Optionee should consider: (a) the merits
and risks of an investment in the underlying Optioned Shares; and (b) any resale
restrictions that might apply under applicable securities laws.

 



   

 5  

 

7. Legending of Subject Securities

 

7.1 The Optionee hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Optioned Shares may bear a legend in substantially the following form:

 

If the Optionee is not resident in the United States:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 

Unless permitted under securities legislation, the holder of this security must
not trade the security before the date that is 4 months and a day after THE
later of (i) [insert the distribution date], and (ii) the date the issuer became
a reporting issuer in any province or territory.

 

If the Option is resident in the United States:

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

 

Unless permitted under securities legislation, the holder of this security must
not trade the security before the date that is 4 months and a day after THE
later of (i) [insert the distribution date], and (ii) the date the issuer became
a reporting issuer in any province or territory.

 

7.2 The Optionee hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.

 



   

 6  

 

8. Resale restrictions

 

8.1 This Agreement and the Options represented hereby are not transferable.
Optioned Shares received upon exercise of any Options will be subject to resale
restrictions contained in the securities legislation applicable to the Company
and the Optionee. The Optionee acknowledges and agrees that the Optionee is
solely responsible (and the Company is not in any way responsible) for
compliance with applicable resale restrictions.

 

8.2 The Optionee acknowledges that any resale of any of the Optioned Shares will
be subject to resale restrictions contained in the securities legislation
applicable to the Optionee or proposed transferee. The Optionee acknowledges
that none of the Optioned Shares have been registered under the 1933 Act or the
securities laws of any state of the United States. The Optioned Shares may not
be offered or sold in the United States unless registered in accordance with
federal securities laws and all other applicable securities laws or exemptions
from such registration requirements are available. The Optionee acknowledges
that the Optioned Shares are subject to resale restrictions in Canada and may
not be traded in Canada except as permitted by the applicable provincial
securities laws and the rules made thereunder.

 

9. No Employment Relationship

 

The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.

 

10. Governing Law

 

This Agreement is governed by the laws of the State of Nevada and the federal
laws of the United States of America as applicable therein. The Optionee
irrevocably attorns to the jurisdiction of the courts of the State of Arizona.

 

11. Costs

 

The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.

 

12. Survival

 

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.

 

13. Assignment

 

This Agreement is not transferable or assignable.

 

14. Currency

 

Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.

 

15. Severability

 

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

 



   

 7  

 

16. Counterparts and Electronic Means

 

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

 

17. Entire Agreement

 

This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

 

APPCOIN INNOVATIONS INC.

 

Per: /s/ Michael Blum     Authorized Signatory  

 



        WITNESSED BY:   )       )       )       )       )   Name   ) /s/ Edmund
C. Moy     ) EDMUND C. MOY     )       )   Address   )       )       )       )  
    )   Occupation   )  





 

   

A-1 

 

Schedule A

 

VESTING SCHEDULE

 

1/3 of the Options will vest on February 9, 2018, February 9, 2019 and February
9, 2020.

 

   

B-1 

 

Schedule B

 

NOTICE OF EXERCISE

 

TO: AppCoin Innovations Inc.   561 Indiana Court   Venice Beach, CA 90291

 

This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.6 of the Stock Option Agreement dated February 9, 2018 (the
“Agreement”), between AppCoin Innovations Inc. (the “Company”) and the
undersigned. The undersigned hereby elects to exercise the Optionee’s options to
purchase ____________________ shares of the common stock of the Company at a
price of $0.60 per share on the terms and conditions set forth in the Agreement.

 

Payment of aggregate consideration of $____________in cash or by certified check
or cashier’s check accompanies this notice.

 

The Optionee hereby represents and warrants to the Company that all
representations and warranties set out in the Agreement (and the applicable
schedules hereto) are true as of the date of the exercise of the Options under
the Agreement. The Optionee hereby further represents and warrants to the
Company that the shares are being purchased only for investment and without
intention to sell or distribute such shares.

 

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

 

Registration Information:   Delivery Instructions:       Name to appear on
certificates   Name       Address   Address       City, State, and Zip Code    
          Telephone Number

 

DATED at _____________________________, the day of______________, _______.

 

  X   Signature       (Name and, if applicable, Office)       (Address)      
(City, State, and Zip Code)       Fax Number or E-mail Address       Social
Security/Tax I.D. No.

 

   

C-1 

 

Schedule C

 

CANADIAN QUESTIONNAIRE

 

TO: APPCOIN INNOVATIONS INC. (the “Company”)

 

RE: Stock options (the “Options”) of the Company

 

Capitalized terms used in this Canadian Questionnaire (this “Questionnaire”) and
not specifically defined have the meaning ascribed to them in the Stock Option
Agreement between the undersigned (the “Optionee”) and the Company to which this
Schedule C is attached.

 

All dollar amounts referred to in this Questionnaire and Appendices A, B and C
are in lawful money of Canada, unless otherwise indicated.

 

In connection with the grant to the Optionee of the Options, the Optionee hereby
represents, warrants and certifies to the Company that the Optionee:

 

  (i) is acquiring the Options as principal (or deemed principal under the terms
of National Instrument 45-106 – Prospectus Exemptions adopted by the Canadian
Securities Administrators (“NI 45-106”));         (ii) (A)       is resident in
or is subject to the laws of one of the following (check one):

 

  [   ] Alberta [   ] New Brunswick [   ] Prince Edward Island           [   ]
British Columbia [   ] Nova Scotia [   ] Quebec           [   ] Manitoba [   ]
Ontario [   ] Saskatchewan           [   ] Newfoundland and Labrador [   ] Yukon
        [   ] Northwest Territories

or

 

    (B)    [   ] is resident in a country other than Canada or the United
States; and         (iii) has not been provided with any offering memorandum in
connection with the acquisition of the Options.

 

In connection with the grant of the Options, the Optionee hereby represents,
warrants, covenants and certifies that the Optionee meets one or more of the
following criteria:

 

A. OPTIONEE QUALIFYING UNDER THE EMPLOYEE, DIRECTOR, OFFICER AND CONSULTANT
EXEMPTION

 

In connection with the grant of the Options, the Optionee hereby represents,
warrants, covenants and certifies that the Optionee meets one or more of the
following criteria:

 

  [ ] (i) is an employee, officer or director of the Company; or           [ ]
(ii) is a consultant of the Company who provides services to the Company or a
related entity of the Company and spends or will spend a significant amount of
time and attention on the business and affairs of the Company or a related
entity of the Company; and           has voluntarily agreed to the grant of the
Options.

 

   

C-2 

 

B. OPTIONEES QUALIFYING UNDER THE ACCREDITED INVESTOR EXEMPTION

 

In connection with the grant of the Options, the Optionee hereby represents,
warrants, covenants and certifies that the Optionee meets one or more of the
following criteria:

 

(a) _____ the Optionee is an “accredited investor” within the meaning of NI
45-106, by virtue of satisfying the indicated criterion below (YOU MUST INITIAL
OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE(S)) (see certain guidance with
respect to accredited investors that starts on page C-5 below)

 

  [ ] (i) except in Ontario, a person registered under the securities
legislation of a jurisdiction of Canada as an adviser or dealer,           [ ]
(ii) an individual registered under the securities legislation of a jurisdiction
of Canada as a representative of a person referred to in paragraph (i),        
  [ ] (iii) an individual formerly registered under the securities legislation
of a jurisdiction of Canada, other than an individual formerly registered solely
as a representative of a limited market dealer under one or both of the
Securities Act (Ontario) or the Securities Act (Newfoundland and Labrador),    
      [ ] (iv) an individual who, either alone or with a spouse, beneficially
owns financial assets having an aggregate realizable value that, before taxes
but net of any related liabilities, exceeds $1,000,000 (YOU MUST ALSO COMPLETE
AND SIGN APPENDIX “A” TO THIS QUESTIONNAIRE THAT STARTS ON PAGE C-9),          
[ ] (v) an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,           [ ] (vi) an individual whose net income before taxes
exceeded $200,000 in each of the 2 most recent calendar years or whose net
income before taxes combined with that of a spouse exceeded $300,000 in each of
the 2 most recent calendar years and who, in either case, reasonably expects to
exceed that net income level in the current calendar year (YOU MUST ALSO
COMPLETE AND SIGN APPENDIX “A” TO THIS QUESTIONNAIRE THAT STARTS ON PAGE C-9),
or           [ ] (vii) an individual who, either alone or with a spouse, has net
assets of at least $5,000,000 (YOU MUST ALSO COMPLETE AND SIGN APPENDIX “A” TO
THIS QUESTIONNAIRE THAT STARTS ON PAGE C-9).

 

(b) if the Optionee is an “accredited investor” within the meaning of NI 45-106
by virtue of satisfying the indicated criterion as set out in paragraphs (iv),
(vi) or (vii) above, the Optionee has provided the Company with the signed risk
acknowledgment form set out in Appendix “A” to this Questionnaire;

 



   

C-3 

 

C. OPTIONEES QUALIFYING UNDER THE FAMILY, FRIENDS AND BUSINESS ASSOCIATES
EXEMPTION

 

In connection with the grant of the Options, the Optionee hereby represents,
warrants, covenants and certifies that the Optionee meets one or more of the
following criteria:

 

 

(a)

the Optionee is (YOU MUST PLACE A CHECK-MARK ON THE APPROPRIATE LINE AND PROVIDE
THE REQUESTED INFORMATION, AS APPLICABLE):       [ ] (i) a director, executive
officer or control person of the Company, or of an affiliate of the Company,    
      [ ] (ii) ______ a close personal friend (see guidance on making this
determination that starts on page C-6 below) of
___________________________________ (print name of person), who is a director,
executive officer, founder or control person of the Company, or of an affiliate
of the Company, and has been for __________________________ years based on the
following
factors:_____________________________________________________________________________
___________________________________________________________________________________
(explain the nature of the close personal friendship),           [ ] (iii) a
close business associate (see guidance on making this determination that starts
on page C-6 below) of ___________________________________ (print name of
person), who is a director, executive officer, founder or control person of the
Company, or of an affiliate of the Company, and has been for
__________________________ years based on the following factors:
___________________________________________________________________________________
_________________________________________________________________________
(explain the nature of the close business association),         (b) if the
Optionee is resident in the Province of Ontario or is subject to the securities
laws of the Province of Ontario, the Optionee has provided the Company with a
signed risk acknowledgement form in the form attached as Appendix “B” to this
Questionnaire (YOU MUST ALSO COMPLETE AND SIGN APPENDIX “B” TO THIS
QUESTIONNAIRE THAT STARTS ON PAGE C-11), or     (c) if the Optionee is resident
in the Province of Saskatchewan or is subject to the securities laws of the
Province of Saskatchewan, and the Optionee is relying on the indicated criterion
as set out in subsections C(a)(ii) or C(a)(iii) if the distribution is based in
whole or in part on a close personal friendship or a close business association,
the Optionee has provided the Company with a signed risk acknowledgement form in
the form attached as Appendix “C” to this Questionnaire (YOU MUST ALSO COMPLETE
AND SIGN APPENDIX “C” TO THIS QUESTIONNAIRE THAT STARTS ON PAGE C-14); or

 

For the purposes of this Questionnaire and the appendices attached hereto:

 

  (a) an issuer is “affiliated” with another issuer if             (i) one of
them is the subsidiary of the other, or             (ii) each of them is
controlled by the same person;

 



   

C-4 

  

  (b) “control person” means             (i) a person who holds a sufficient
number of the voting rights attached to all outstanding voting securities of an
issuer to affect materially the control of the issuer, or             (ii) each
person in a combination of persons, acting in concert by virtue of an agreement,
arrangement, commitment or understanding, which holds in total a sufficient
number of the voting rights attached to all outstanding voting securities of an
issuer to affect materially the control of the issuer,             and, if a
person or combination of persons holds more than 20% of the voting rights
attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;

 





  (c) “director” means             (i) a member of the board of directors of a
company or an individual who performs similar functions for a company, and      
      (ii) with respect to a person that is not a company, an individual who
performs functions similar to those of a director of a company;

 

  (d) “executive officer” means, for an issuer, an individual who is            
(i) a chair, vice-chair or president,             (ii) a vice-president in
charge of a principal business unit, division or function including sales,
finance or production, or             (iii) performing a policy-making function
in respect of the issuer;

 



 

  (e) “financial assets” means             (i) cash,             (ii)
securities, or             (iii) a contract of insurance, a deposit or an
evidence of a deposit that is not a security for the purposes of securities
legislation;

 

  (f) “foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;           (j) “individual” means a
natural person, but does not include             (i) a partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization or trust, or             (ii) a natural person in the person’s
capacity as a trustee, executor, administrator or personal or other legal
representative;

 





  (k) “jurisdiction” or “jurisdiction of Canada” means a province or territory
of Canada except when used in the term foreign jurisdiction;           (l)
“person” includes             (i) an individual;             (ii) a corporation;
            (iii) a partnership, trust, fund and an association, syndicate,
organization or other organized group of persons, whether incorporated or not;
and             (iv) an individual or other person in that person’s capacity as
a trustee, executor, administrator or personal or other legal representative;

 

   

C-5 

 

  (m) “related liabilities” means             (i) liabilities incurred or
assumed for the purpose of financing the acquisition or ownership of financial
assets, or             (ii) liabilities that are secured by financial assets;
and

 

  (n) “spouse” means, an individual who,             (i) is married to another
individual and is not living separate and apart within the meaning of the
Divorce Act (Canada), from the other individual,             (ii) is living with
another individual in a marriage-like relationship, including a marriage-like
relationship between individuals of the same gender, or             (iii) in
Alberta, is an individual referred to in paragraph (i) or (ii), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

 

Guidance On Accredited Investor Exemptions for Individuals

 

An individual accredited investor is an individual:

 

  (a) who, either alone or with a spouse, beneficially owns financial assets
(please see the guidance below regarding what financial assets are) having an
aggregate realizable value that. before taxes but net of any related liabilities
(please see the guidance below regarding what related liabilities are), exceeds
$1,000,000;         (b) whose net income before taxes exceeded $200,000 in each
of the 2 most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the 2 most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;         (c) who, either alone or with a
spouse, has net assets (please see the guidance below regarding calculating net
assets) of at least $5,000,000; and         (d) who beneficially owns financial
assets (please see the guidance below regarding what financial assets are)
having an aggregate realizable value that, before taxes but net of any related
liabilities (please see the guidance below regarding what related liabilities
are), exceeds $5,000,000.

 

The monetary thresholds above are intended to create bright-line standards.
Optionees who do not satisfy these monetary thresholds do not qualify as
accredited investors.

 

Spouses

 

Sections (a), (b) and (c) above are designed to treat spouses as a single
investing unit, so that either spouse qualifies as an accredited investor if the
combined financial assets of both spouses exceed $1,000,000, the combined net
income of both spouses exceeds $300,000, or the combined net assets of both
spouses exceed $5,000,000. Section (d) above does not treat spouses as a single
investing unit.

 

If the combined net income of both spouses does not exceed $300,000, but the net
income of one of the spouses exceeds $200,000, only the spouse whose net income
exceeds $200,000 qualifies as an accredited investor.

 

   

C-6 

 

Financial Assets and Related Liabilities

 

For the purposes of Sections (a) and (d) above, “financial assets” means: (1)
cash, (2) securities, or (3) a contract of insurance, a deposit or an evidence
of a deposit that is not a security for the purposes of securities legislation.
These financial assets are generally liquid or relatively easy to liquidate. The
value of a optionee’s personal residence is not included in a calculation of
financial assets.

 

The calculation of financial assets must exclude “related liabilities”, meaning:
(1) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or (2) liabilities that are secured by
financial assets.

 

As a general matter, it should not be difficult to determine whether financial
assets are beneficially owned by an individual, an individual’s spouse, or both,
in any particular instance. However, in the case where financial assets are held
in a trust or in another type of investment vehicle for the benefit of an
individual, there may be questions as to whether the individual beneficially
owns the financial assets. The following factors are indicative of beneficial
ownership of financial assets:

 

    physical or constructive possession of evidence of ownership of the
financial asset;           entitlement to receipt of any income generated by the
financial asset;           risk of loss of the value of the financial asset; and
          the ability to dispose of the financial asset or otherwise deal with
it as the individual sees fit.

 

For example, securities held in a self-directed RRSP for the sole benefit of an
individual are beneficially owned by that individual.

 

In general, financial assets in a spousal RRSP can be included for the purposes
of the $1,000,000 financial asset test in Section (a) above because Section (a)
takes into account financial assets owned beneficially by a spouse. However,
financial assets in a spousal RRSP cannot be included for purposes of the
$5,000,000 financial asset test in Section (d) above.

 

Financial assets held in a group RRSP under which the individual does not have
the ability to acquire the financial assets and deal with them directly do not
meet the beneficial ownership requirements in either Sections (a) or (d) above.

 

Guidance on Close Personal Friend and Close Business Associate Determination

 

A “close personal friend” of a director, executive officer, founder or control
person of an issuer is an individual who knows the director, executive officer,
founder or control person well enough and has known them for a sufficient period
of time to be in a position to assess their capabilities and trustworthiness and
to obtain information from them with respect to the investment.

 

The following factors are relevant to this determination:

 

  (a) the length of time the individual has known the director, executive
officer, founder or control person,         (b) the nature of the relationship
between the individual and the director, executive officer, founder or control
person including such matters as the frequency of contacts between them and the
level of trust and reliance in the other circumstances, and         (c) the
number of “close personal friends” of the director, executive officer, founder
or control person to whom securities have been distributed in reliance on the
private issuer exemption or the family, friends and business associates
exemption.

 

   

C-7 

 

An individual is not a close personal friend solely because the individual is:

 

  (a) a relative,         (b) a member of the same club, organization,
association or religious group,         (c) a co-worker, colleague or associate
at the same workplace,         (d) a client, customer, former client or former
customer,         (e) a mere acquaintance, or         (f) connected through some
form of social media, such as Facebook, Twitter or LinkedIn.

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemption is not
available to a close personal friend of a close personal friend of a director of
the issuer. Further, a relationship that is primarily founded on participation
in an internet forum is not considered to be that of a close personal friend.

 

A “close business associate” is an individual who has had sufficient prior
business dealings with a director, executive officer, founder or control person
of the issuer to be in a position to assess their capabilities and
trustworthiness and to obtain information from them with respect to the
investment.

 

The following factors are relevant to this determination:

 

  (a) the length of time the individual has known the director, executive
officer, founder or control person,         (b) the nature of any specific
business relationships between the individual and the director, executive
officer, founder or control person, including, for each relationship, when it
began, the frequency of contact between them and when it terminated if it is not
ongoing, and the level of trust and reliance in the other circumstances,        
(c) the nature and number of any business dealings between the individual and
the director, executive officer, founder or control person, the length of the
period during which they occurred, and the nature and date of the most recent
business dealing, and         (d) the number of “close business associates” of
the director, executive officer, founder or control person to whom securities
have been distributed in reliance on the private issuer exemption or the family,
friends and business associates exemption.

 

An individual is not a close business associate solely because the individual
is:

 

  (a) a member of the same club, organization, association or religious group,  
      (b) a co-worker, colleague or associate at the same workplace,         (c)
a client, customer, former client or former customer,         (d) a mere
acquaintance, or         (e) connected through some form of social media, such
as Facebook, Twitter or LinkedIn.

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemptions are not
available for a close business associate of a close business associate of a
director of the issuer. Further, a relationship that is primarily founded on
participation in an internet forum is not considered to be that of a close
business associate.

 

   

C-8 

 

The Optionee acknowledges and agrees that, in addition to resale restrictions
imposed under U.S. securities laws, there are additional restrictions on the
Optionee’s ability to resell the Securities under Canadian securities laws and
National Instrument 45-102 as adopted by the Canadian Securities Administrators.

 

The Optionee agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire acknowledges that
they will survive the completion of the issue of the Option.

 

The Optionee acknowledges that the foregoing representations and warranties are
made by the Optionee with the intent that they be relied upon in determining the
suitability of the Optionee to acquire the Options and that this Questionnaire
is incorporated into and forms part of the Agreement and the undersigned
undertakes to immediately notify the Company of any change in any statement or
other information relating to the Optionee set forth herein which takes place
prior to the closing time of the grant of the Options.

 

The Optionee undertakes to immediately notify the Company of any change in any
statement or other information relating to the Optionee set forth in the
Agreement or in this Questionnaire which takes place prior to the issuance of
the Options.

 

By completing this Questionnaire, the Optionee authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.

 

DATED as of day of , 20____.

 

      Print Name of Optionee           Signature

 

   

C-9 

 

[ex10-27_001.jpg] 

   

C-10 

 

[ex10-27_002.jpg] 

 

   

C-11 

 

[ex10-27_003.jpg]

 

   

C-12 

 

[ex10-27_004.jpg] 

 



   

C-13 

 

[ex10-27_005.jpg] 

 



   

C-14 

 

[ex10-27_006.jpg] 

 



   

C-15 

 

[ex10-27_007.jpg] 

 



   

D-1 

 



Schedule D

 

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

 

Capitalized terms used in this United States Accredited Investor Questionnaire
(this “Questionnaire”) and not specifically defined have the meaning ascribed to
them in the Stock Option Agreement between the undersigned (the “Optionee”) and
AppCoin Innovations Inc. (the “Company”) to which this Schedule D is attached.

 

All dollar amounts referred to in this Questionnaire are in lawful money of the
United States, unless otherwise indicated.

 

The Optionee covenants, represents and warrants to the Company that he or she
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the Securities Act of 1933 (the “Securities
Act”), as indicated below: (Please initial in the space provide those
categories, if any, of an “Accredited Investor” which the Optionee satisfies)

 

  ______ Category 1 An organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of $5,000,000;         ______ Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of this Category 2, “net
worth” means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person’s
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home’s estimated fair market value as
long as the mortgage was incurred more than 60 days before the Securities are
acquired, but includes (i) any mortgage amount in excess of the home’s fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the date of the acquisition of Securities for the purpose of
investing in the Securities;         ______ Category 3 A natural person who had
an individual income in excess of $200,000 in each of the two most recent years
or joint income with that person’s spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year;         ______ Category 4 A “bank” as defined under Section
(3)(a)(2) of the Securities Act or savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act acting in its
individual or fiduciary capacity; a broker dealer registered pursuant to Section
15 of the Securities Exchange Act of 1934 (United States); an insurance company
as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;

 



   

D-2 

 

 

  ______ Category 5 A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States);        
______ Category 6 A director or executive officer of the Company;         ______
Category 7 A trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act;         ______ Category 8 An entity in which all of the equity owners
satisfy the requirements of one or more of the foregoing categories;

 

Note that the Optionee claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Optionee’s status as an Accredited Investor.

 

If the Optionee is an entity which initialled the last category in reliance upon
the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Optionee agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the Securities Act or
applicable state securities law, of exemption from registration in connection
with the issuance of the Securities hereunder.

 

By completing this Questionnaire, the Optionee authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.

 

DATED as of ______ day of _______________, 20____.

 

      Print Name of Optionee           Signature           Social Security/Tax
I.D. No.

 

   

E-1 

 

Schedule E

 

UNITED STATES NON-ACREDITED INVESTOR QUESTIONNAIRE

 

Capitalized terms used in this United States Non-Accredited Investor
Questionnaire (this “Questionnaire”) and not specifically defined have the
meaning ascribed to them in the Stock Option Agreement between the undersigned
(the “Optionee”) and AppCoin Innovations Inc. (the “Company”) to which this
Schedule E is attached.

 

All dollar amounts referred to in this Questionnaire are in lawful money of the
United States, unless otherwise indicated.

 

The purpose of this Questionnaire is to assure the Company that the Optionee
will meet the standards imposed by the Securities Act of 1933 (the “Securities
Act”) and the appropriate exemptions of applicable state securities laws. The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Option and the Optioned Shares (together,
the “Securities”) will not be registered under the Securities Act and has been
issued in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(a)(2) of the Securities Act and/or Regulation D promulgated
thereunder. This Questionnaire is not an offer of any securities of the Company
in any state other than those specifically authorized by the Company.

 

Please attach additional pages if necessary to answer any question fully.

 

REPRESENTATIONS OF OPTIONEE

 

This item is presented in alternative form. Please initial in the space provided
the applicable alternative.

 

_____ ALTERNATIVE ONE: The Optionee covenants, represents and warrants to the
Company that he or she has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the relative merits and
risks of an investment in the Securities and Company and is not utilizing a
purchaser representative in connection with evaluating such merits and risks.
The Optionee is providing evidence of its knowledge and experience in these
matters through the information requested below in this Questionnaire.     _____
ALTERNATIVE TWO: The Optionee covenants, represents and warrants to the Company
that he or she has chosen to use the services of a purchaser representative
acceptable to the Optionee in connection with the Optionee’s acquisition of the
Securities. The Optionee hereby acknowledges that the person named below is his
or her purchaser representative who will assist and advise the Optionee in
evaluating the merits and risks of an investment in the Securities and the
Company and affirms that such purchaser representative has previously disclosed
in writing any material relationship that exists between the purchaser
representative (or its affiliates) and the Company (or its affiliates) that is
mutually understood to be contemplated, or that has existed at any time during
the previous two years, and any compensation received or to be received as a
result of such relationship.           (name of Purchaser Representative)      
    (address of Purchaser Representative)   If the Optionee utilizes a purchaser
representative, this Questionnaire must be accompanied by a completed and signed
purchaser representative Questionnaire, a copy of which can be obtained from the
Company upon request.

 

   

E-2 

 

FOR INDIVIDUAL INVESTORS

 

1. Name:         2. Residential Address & Telephone Number:                    
            3. Length of Residence in State of Residence:  

 

4. U.S. Citizen: _____ Yes _____ No

 

5. Social Security Number:                   6. Business Address & Telephone
Number:                                                        

 

7. Preferred Mailing Address: _____ Residence _____ Business             8. Date
of Birth:                     9. Employer and Position:                     10.
Name of Business:        

 

11. Business or Professional Education and Degrees:               School Degree
  Year Received                                                       12. Prior
Employment (last 5 years):                       Employer Nature of Duties Dates
of Employment                                      

 

   

E-3 

 

13. Relationship to the Company, if any:  

 

14. Is the Optionee an officer of director of a publicly-held company?

 

  ____ Yes _____ No

 

  If yes, specify company:  

 

15. Does the Optionee beneficially own 10% or more of the voting securities of a
publicly-held company?

 

  ____ Yes _____ No

 

  If yes, specify company:  

 

16. Within the last 5 years, has the Optionee personally invested in investments
sold by means of private placements in reliance on exemptions from registration
under the Securities Act and state securities laws?

 

  ____ Yes _____ No

 

17. Prior investments by the Optionee which were purchased in reliance on
exemptions from registration under the Securities Act and State securities laws
(initial the highest number applicable):

 

Amount (Cumulative)

 

  Real Estate: Up to $50,000 to Over   None: _____ $50,000 _____ $250,000 _____
$250,000 _____             Securities: Up to $50,000 to Over   None: _____
$50,000 _____ $250,000 _____ $250,000 _____             Other: Up to $50,000 to
Over   None: _____ $50,000 _____ $250,000 _____ $250,000 _____

 





18. Does the Optionee consider itself to be an experienced and sophisticated
investor? 





 

  ____ Yes _____ No

 

  If so, please provide evidence of investment sophistication and/or experience:
               

 

19. Does the Optionee, or any person authorized to execute this Questionnaire,
consider itself to have such knowledge of the Company and its business and such
experience in financial and business matters to enable it to evaluate the merits
and risks of an investment in the Securities and the Company, should the
Optionee be given an opportunity to so invest?

 

  ____ Yes _____ No

 

   

E-4 

 

20. If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined gross income during the preceding two years (initial the
highest number applicable):

 

               2017                2015           _____  Less than $75,000  
_____  Less than $75,000           _____  $75,001 to $100,000   _____  $75,001
to $100,000           _____  $100,001 to $200,000   _____  $100,001 to $200,000
          _____  $200,001 to $300,000   _____  $200,001 to $300,000          
_____  $Over $300,000   _____  $Over $300,000

 

21. If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined estimated net worth (exclusive of home, home furnishings and
personal automobiles) (initial the highest number applicable):

 

  _____  Less than $100,000   _____  $300,0001 to $500,000          
_____  $100,001 to $200,000   _____  $500,001 to $1,000,000          
_____  $200,001 to $300,000   _____  Over $1,000,000

 

22. Regardless of the amount of the proposed investment:

 

  (a) Will the Optionee’s proposed investment exceed 10% of its individual net
worth, or the Optionee’s joint net worth with its spouse as determined in
paragraph 21 above?

 

  ____ Yes _____ No

 

  (b) Will the Optionee be able to bear the economic risk of its investment in
this transaction?

 

  ____ Yes _____ No

 

23. Please provide answers to the following questions.

 

  (a) State total assets of the Optionee, including cash, stocks and bonds,
automobiles, real estate, and any other assets:           $         (b) State
total liabilities of the Optionee including real estate indebtedness, accounts
payable, taxes payable and any other liabilities:           $         (c) State
annual income of the Optionee including salary, securities income, rental income
and any other income:           $

 

   

E-5 

 

  (d) State annual expenses of the Optionee, excluding ordinary living expenses,
including real estate payments, rent, property taxes and other expenses:        
  $         (e) Does the Optionee expect the amount of its assets, liabilities,
income and expenses, as stated above, to be subject to significant change in the
future:

 

  ____ Yes _____ No

 

    If yes, explain:                  

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Optionee agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the Securities Act or
applicable state securities law, of exemption from registration in connection
with the issuance of the Securities hereunder.

 

By completing this Questionnaire, the Optionee authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.

 

DATED as of day of _________________, 20____.

 

      Print Name of Optionee           Signature           Social Security/Tax
I.D. No.

 

   

F-1 

 

Schedule F

 

ACKNOWLEDGEMENTS and Representations and warranties OF THE OPTIONEE

 

Capitalized terms used in this Acknowledgements and Representations and
Warranties of the Optionee and not specifically defined have the meaning
ascribed to them in the Stock Option Agreement between the undersigned (the
“Optionee”) and AppCoin Innovations Inc. (the “Company”) to which this Schedule
F is attached.

 

The Optionee acknowledges and agrees that:

 

  (a) the Securities have not been registered under the 1933 Act or under any
state securities or “blue sky” laws of any state of the United States, and are
being offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;      
  (b) the Company will refuse to register any transfer of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;         (c) the decision to execute this Agreement and acquire the
Securities hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company and such decision is
based solely upon a review of publicly available information regarding the
Company that is available on the website of the United States Securities and
Exchange Commission (the “SEC”) at www.sec.gov (the “Company Information”);    
    (d) there are risks associated with an investment in the Securities;        
(e) the Optionee and the Optionee’s advisor(s) (if applicable) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;         (f) the books and records of the Company
were available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Optionee during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Securities hereunder have been made
available for inspection by the Optionee, the Optionee’s attorney and/or
advisor(s) (if applicable);



        (g) the Company, its officers, directors, counsel and agents are
entitled to rely upon the truth and accuracy of the acknowledgements,
representations, warranties, statements, answers, covenants and agreements
contained in this Agreement and agrees that if any of such acknowledgements,
representations, warranties, statements, answers, covenants, and agreements
should become, by the passage of time after the date of this Agreement, no
longer accurate or should be breached, the Optionee shall promptly notify the
Company, and the Optionee will hold harmless the Company from any loss or damage
it may suffer as a result of the Optionee’s failure to correctly complete or
comply with the terms of this Agreement;

 

   

F-2 

 

  (h) the Optionee has been advised to consult its own legal, tax and other
advisors with respect to the merits and risks regarding the exercise of the
Options and the issuance of the Optioned Shares and with respect to applicable
resale restrictions and it is solely responsible (and the Company is in not any
way responsible) for compliance with applicable resale restrictions;         (i)
the Company has advised the Optionee that the Company is relying on an exemption
from the registration and prospectus requirements of applicable securities laws
and, as a consequence of acquiring the Securities pursuant to this exemption,
certain protections, rights and remedies provided by the applicable securities
laws, including statutory rights of rescission or damages, will not be available
to the Optionee;         (j) the Optionee will indemnify and hold harmless the
Company and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Optionee contained herein or in any document furnished by the
Optionee to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Optionee to comply with any covenant or
agreement made by the Optionee to the Company in connection therewith;        
(k) the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of the Company’s common stock on the OTC Pink;         (l) neither the
SEC nor any other securities commission or similar regulatory authority has
reviewed or passed on the merits of the Securities;         (m) no documents in
connection with this Agreement have been reviewed by the SEC or any state
securities administrators;         (n) there is no government or other insurance
covering any of the Securities; and         (o) this Agreement is not
enforceable by the Optionee unless it has been accepted by the Company.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

 

The Optionee hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the closing)
that:

 

  (a) the Optionee is a bona fide director, officer, employee, independent
contractor or consultant of the Company, Parent or Subsidiary;         (b)
unless the Optionee has completed Schedule D or E, the Optionee is not acquiring
the Securities for the account or benefit of, directly or indirectly, any U.S.
Person;         (c) unless the Optionee has completed Schedule D or E, the
Optionee is not a U.S. Person;         (d) the acquisition of the Securities by
the Optionee as contemplated in this Agreement complies with or is exempt from
the applicable securities legislation of the jurisdiction of residence of the
Optionee;         (e) the Optionee has not acquired or is not acquiring the
Securities as a result of, and will not itself engage in, any “directed selling
efforts” (as defined in Regulation S under the 1933 Act) in the United States in
respect of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Securities;
provided, however, that the Optionee may sell or otherwise dispose of the
Securities pursuant to registration thereof under the 1933 Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements;         (f) unless the Optionee has completed
Schedule D or E, the Optionee is outside the United States when receiving and
executing this Agreement and is acquiring the Securities as principal for the
Optionee’s own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalisation thereof, in whole or in part,
and, in particular, it has no intention to distribute either directly or
indirectly any of the Securities in the United States or to U.S. Persons, and no
other person has a direct or indirect beneficial interest in such Securities;  
      (g) if the Optionee is not resident in the United States or Canada, the
Optionee:

 

   

F-3 

 

    (i) is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the Optionee is resident (the “International
Jurisdiction”) which would apply to the granting of the Option and the issue,
sale or resale of the Optioned Shares;             (ii) the Optionee is
acquiring the Option or the Optioned Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the Optionee is permitted to acquire the Option or the
Optioned Shares under the applicable securities laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions;             (iii) the applicable securities laws of the authorities
in the International Jurisdiction do not require the Company to make any filings
or seek any approvals of any kind whatsoever from any securities regulator of
any kind whatsoever in the International Jurisdiction in connection with the
granting of the Option or the issue, sale or resale of the Optioned Shares; and
            (iv) the granting of the Option or the issue, sale or resale of the
Optioned Shares does not trigger:

 

    A. any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction; or             B. any continuous disclosure reporting obligation
of the Optionee or the Company in the International Jurisdiction; and

 

  (v) the Optionee will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 

  (h) the Optionee has received and carefully read this Agreement and the
Company Information;         (i) the Optionee has received a brief description
of the Securities and the Optionee understands that the proceeds from the
exercise of the Options will be used by the Company as working capital for
general corporate purposes;         (j) the Optionee has duly executed and
delivered this Agreement and it constitutes a valid and binding agreement of the
Optionee enforceable against the Optionee in accordance with its terms;        
(k) the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Optionee is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Optionee;         (l) the
Optionee:

 

    (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies,             (ii) has no need for
liquidity in this investment, and             (iii) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time, and
can afford the complete loss of such investment;

 

  (m) the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Optionee is providing
evidence of such knowledge and experience in these matters through the
information requested in this Agreement;         (n) the Optionee is aware that
an investment in the Company is speculative and involves certain risks,
including the possible loss of the investment, and the Optionee has carefully
read and considered the matters set forth under the caption “Risk Factors”
appearing in the Company’s various disclosure documents, filed with the SEC;    
    (o) the entering into of this Agreement and the transactions contemplated
hereby do not result in the violation of any of the terms and provisions of any
law applicable to, or, if applicable, the constating documents of, the Optionee,
or of any agreement, written or oral, to which the Optionee may be a party or by
which the Optionee is or may be bound;         (p) the Optionee is purchasing
the Securities for its own account for investment purposes only and not for the
account of any other person and not for distribution, assignment or resale to
others, and no other person has a direct or indirect beneficial interest is such
Securities, and the Optionee has not subdivided his interest in the Securities
with any other person;         (q) the Optionee is not an underwriter of, or
dealer in, the shares of the Company’s common stock, nor is the Optionee
participating, pursuant to a contractual agreement or otherwise, in the
distribution of the Securities;         (r) the Optionee understands and agrees
that the Company and others will rely upon the truth and accuracy of the
acknowledgements, representations, statements, answers and agreements contained
in this Agreement, and agrees that if any of such acknowledgements,
representations, statements, answers and agreements are no longer accurate or
have been breached, the Optionee shall promptly notify the Company;

 



   

F-4 

 

  (s) the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to acquire the
Securities;         (t) the Optionee is not aware of any advertisement of any of
the Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;    
    (u) the Optionee has either (a) a pre-existing personal or business
relationship with the Company or any of its partners, officers, directors, or
controlling persons consisting of personal or business contacts of a nature and
duration which enable the Optionee to be aware of the character, business acumen
and general business and financial circumstances of the Company or any such
partner, officer, director, or controlling person with whom such relationship
exists or (b) such business or financial expertise as to be able to protect the
Optionee’s own interests in connection with the acquisition of the Securities;
and,         (v) no person has made to the Optionee any written or oral
representations:

 

    (i) that any person will resell or repurchase any of the Securities,        
    (ii) that any person will refund the purchase price of any of the
Securities,             (iii) as to the future price or value of any of the
Securities, or             (iv) that any of the Securities will be listed and
posted for trading on any stock exchange or automated dealer quotation system or
that application has been made to list and post any of the Securities of the
Company on any stock exchange or automated dealer quotation system, except that
currently certain market makers make market in the shares of the Company’s
common stock on the OTC Pink.

 

DATED as of _____day of __________________, 20____.



 



      Print Name of Optionee           Signature           Social Security/Tax
I.D. No.

 

   

 

 

 

